Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-10, and 13-15 are presented for examination. 

Status of Claims 
Applicant’s amendment date 01/21/2022, amending claims 1, and 7. Cancelling claims 11-12. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.


Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The pending rejection under 35 USC 103 will be maintained. 

Response to Arguments 
Applicant arguments filed 01/21/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101: 
Applicants argue (page 7 of the remarks) with regard to prong 2: 
Claims 1-10 and 13-15 were rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to non-statutory subject matter. This rejection includes the one pending independent claim, i.e., claim 1. While the applicant does not concur with the Examiner's current patent eligibility analysis, for the sake of compact prosecution the applicant has amended claim 1 to further specify:
by smartphones associated with the available delivery resources: receiving the transmitted future delivery opportunities; presenting to a user specific offered delivery blocks corresponding to the transmitted future delivery opportunities via a display;
receiving input from the user regarding acceptance or declination of specific offered delivery blocks; transmitting an individual response regarding the acceptance or declination.
Support for these features can be found in various locations within the applicant's specification, but see, for example, paragraphs 0049 and 0051. Current Guidelines2 ["Guidelines"] for assessing patent eligibility specify that "examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. "3
All of the foregoing features added by this amendment constitute "additional elements." This includes "presenting to a user specific offered delivery blocks corresponding to the transmitted future delivery opportunities via a display" and "receiving input from the user regarding acceptance or declination of specific offered delivery blocks." The applicant respectfully submits that such features are not well-understood, routine, conventional activity in the relevant field of endeavor.

Examiner respectfully disagree: 

 If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a control circuit”, “smartphone device”, “user interface (device)” is recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The use of generic computer component to “…access rules … generate a plurality of delivery blocks … receiving input … transmitting an individual response … assign delivery opportunities” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a control circuit”, “smartphone device”, “user interface (device)”
Examiner asserts that “a control circuit”, “smartphone device”, “user interface (device)” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0031], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Examiner Note with regard to the case laws applicant mentioned in the remarks see page 8 of the remarks: the instant application is not similar to the case law the applicant provided. The claims recite managing scheduling delivery resources for a first facility having items to deliver. If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea (see below 101 rejection). With regard to step 2A, prong 2 and step 2B the judicial exception is not integrated into a practical application. The additional element recited in the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional elements just “apply it” on a computer (See MPEP 2106.05f). 

Response to Argument under 35 USC 103: 
Applicants argue:  see applicant remarks page 9, 

Claims 1-8 and 11-15 were rejected under 35 U.S.C. 103 as being unpatentable over
Walton in view of Dicker and lrnich. This rejection includes the sole pending independent claim, i.e., claim 1. Claim 1 provides, in relevant part, for governing: reassignment of a previously accepted delivery opportunity by dividing a delivery block having at least two separate delivery destinations into a plurality of child blocks wherein each of the child blocks can have only one delivery destination. … If the claim were worded differently (for example, if the claim read "may have only" or "perhaps have only" or "might have only"), the proposed combination might be more applicable. As things stand, however, the claim's requirement that the child blocks "can have only one" delivery destination constitutes a feature that no fair combination of the prior art reads on.

Examiner respectfully disagree: 
This argument is not persuasive. Applicant is reminded that claims must be given their broadest reasonable interpretation. Irnich reference Walton disclose in Page 315 column 1:

    PNG
    media_image1.png
    224
    588
    media_image1.png
    Greyscale

Page 316 column 1:

    PNG
    media_image2.png
    196
    590
    media_image2.png
    Greyscale

Here the deliveries are split into child blocks where each child block (i.e. individual deliveries) as a single destination. Examiner assert that the references disclose the limitation in question. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10, and 13-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent Claim 1 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method to facilitate scheduling delivery resources for a first facility having items to deliver, comprising: a first set of rules that define a number of delivery blocks as a function, at least in part, of delivery forecast information for a given facility, characterizing information for the delivery resources, and delivery parameters corresponding to the given facility; accessing delivery forecast information for items at the first facility spanning a predetermined window of time, wherein each of the delivery blocks is a window of time for which a delivery resource accepts delivery work; generating a plurality of delivery blocks for at least a portion of the predetermined window of time by evaluating the delivery forecast information for items at the first facility against the first set of rules, wherein at least one of the plurality of delivery blocks provides for deliveries of items from the facility to at least two separate delivery destinations; accessing a list of available delivery resources and delivery opportunities to the available delivery resources on a delivery block-by-delivery block basis; receiving the transmitted future delivery opportunities; future delivery opportunities; receiving input from the user regarding acceptance or declination of specific offered delivery blocks; an individual response regarding the acceptance or declination by the control circuit; and receiving individual responses from various ones of the available delivery resources that comprise either of an acceptance or a declination of a corresponding one of the future delivery opportunities; receiving a message from one of the delivery resources comprising a cancelation of a previously accepted delivery opportunity, wherein the previously accepted delivery opportunity corresponds to a delivery block having at least two separate delivery destinations; accessing a second set of rules that govern reassignment of a previously accepted delivery opportunity as a function, at least in part, of dividing a delivery block having at least two separate delivery destinations into a plurality of child blocks wherein at least one of the child blocks can have only one delivery destination; using the second set of rules to create a plurality of child blocks from the delivery block that corresponds to the previously accepted delivery opportunity, wherein at least one of the plurality of child blocks has only a single delivery destination; assigning delivery opportunities that correspond to each of the plurality of child blocks to available delivery resources on a child block-by-child block basis; receiving individual responses from various ones of the available delivery resources that comprise either of an acceptance or a declination of a corresponding one of the future delivery opportunities that correspond to one of the plurality of child blocks.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to generate a delivery opportunities to the available delivery resources which is a commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under the method of organizing human activity. Also, the claims are directed to evaluate a set of rules when assigning the delivery opportunities which is a concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a control circuit”, “smartphone device”, “user interface (device)”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-10, and 13-15 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a control circuit”, “smartphone device”, “user interface (device)”.
Examiner asserts that “a control circuit”, “smartphone device”, “user interface (device)” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0031], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-10, and 13-15 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity and a mental processes. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity and mental processes. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al US 2019/0043006 (hereinafter Walton) in view of Dicker et al. US 2017/0352125 (hereinafter Dicker). Further, in view of A multi-depot pickup and delivery problem with a single hub and heterogeneous vehicles S Irnich - European Journal of Operational Research, 2000 – Elsevier (hereinafter Irnich). 
Regarding Claim 1: 
 A method to facilitate automatically scheduling delivery resources for a first facility having items to deliver, comprising: 
by a control circuit: 
accessing a first set of rules that define a number of delivery blocks as a function, at least in part, of delivery forecast information for a given facility, characterizing information for the delivery resources, and delivery parameters corresponding to the given facility; accessing delivery forecast information for items at the first facility spanning a predetermined window of time, wherein each of the delivery blocks is a window of time for which a delivery resource accepts delivery work; (Walton [0017], “may rank or select tasks based on various constraints provided by the service provider ….ranking, scoring, or selections may be based on predictions of supply, demand/ or other factors, like weather, traffic, lines at restaurants/stores, and rates of compensation”. [0020-0022]. Walton disclose in [0025], “optimize according to availability, time, distance, predictions of demand and supply, and delivery window of time, within each geographic zone among a collection of pending orders”. In [0041], “the delivery vehicle operator may elect to accept the reward, (causing a response to be sent to the server, which registers the order as claimed) …. Determine whether more than in a threshold amount of time has elapsed without a response …may withdraw the delivery plan from the delivery vehicle operator”. Also, in [0044], “determine based on an order that the order has delivery window of two hours”.)
generating a plurality of delivery blocks for at least a portion of the predetermined window of time by evaluating the delivery forecast information for items at the first facility against the first set of rules, wherein at least one of the plurality of delivery blocks provides for deliveries of items from the facility to at least two separate delivery destinations; (Walton [0025], “zone by zone optimization models are continually (e.g., hourly in a batch process, or in response to events corresponding to the arrival of new data) optimized (e.g., arriving at a global or local optimum) based on real-time (e.g., within 15 minutes) location of resources (e.g., sources of inventory and delivery vehicles), availability, size requirements and cost of delivery … predictions of demand and supply, and delivery window of time”. Also, see [0078]) 
accessing a list of available delivery resources and transmitting future delivery opportunities to the available delivery resources on a delivery block-by-delivery block basis; (Walton [0035-0036], “obtain geolocations of delivery vehicles …… may obtain time estimates for delivery by the respective delivery vehicles. Walton [0043], [0049], “an amount of available delivery vehicles”. Also, see [0053])
by smartphones associated with the available delivery resources: receiving the transmitted future delivery opportunities, presenting to a user specific offered delivery blocks corresponding to the transmitted future delivery opportunities via a display; receiving input from the user regarding acceptance or declination of specific offered delivery blocks, and transmitting an individual response regarding the acceptance or declination; by the control circuit: receiving individual responses from various ones of the available delivery resources that comprise either of an acceptance or a declination of a corresponding one of the future delivery opportunities; (Walton [0041], “the determine delivery plans may be sent to the mobile computing devise of the respective delivery vehicles. The delivery vehicle operator may elect to accept the reward (causing a response to be sent to the server, which registers the order as claimed) or decline, in which case the order may be resubmitted for the next optimization).
receiving a message from one of the delivery resources comprising a cancelation of [[a previously accepted]] delivery opportunity, wherein the [[previously accepted]] delivery opportunity corresponds to a delivery block having at least two separate delivery destinations; (Walton [0041], “the determine delivery plans may be sent to the mobile computing devise of the respective delivery vehicles. The delivery vehicle operator may elect to accept the reward (causing a response to be sent to the server, which registers the order as claimed) or decline, in which case the order may be resubmitted for the next optimization).
accessing a second set of rules that govern reassignment of [[a previously]] accepted delivery opportunity as a function, at least in part, Attorney Docket No. 8842-143517-USO2_5080US02 (Walton [0041], “decline, in which case the order may be resubmitted for the next optimization. Walton [0071], “adding the order to another queue to be re-assigned”). 
Walton does not specifically disclose, however, Dicker teaches following limitation: 
receiving a message from one of the delivery resources comprising a cancelation of a previously accepted delivery opportunity, wherein the previously accepted delivery opportunity corresponds to a delivery block having at least two separate delivery destinations; a previously accepted delivery opportunity;  (Dicker [0055], “canceling an accepted scheduled transport 142, given the nature of transport scheduling and the inherent importance of fulfilling expected scheduled transports 142, driver cancelation after acceptance may be heavily discouraged …. The network system 100 can provide a discounted future ride, notify and charge the driver for canceling the accepted ride”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the feature of cancelling a previously accepted delivery opportunity, as taught by Dicker, in order to allow the cancellation of a previously accepted delivery opportunity (Dicker [0055]). 
Walton teaches a system where a driver can refuse an order, which is then reassigned according to Walton’s optimization system.  In view of Walton’s capability for reoptimizing given a refusal, Irchnich teaches a system for managing a “multi-depot pickup and delivery problem with a single hub and heterogeneous vehicles” (i.e. MDPDPSH) (see page 310-311).   This is a delivery system where multiple loads are assigned to vehicles where those vehicles have different capacities.  Irnich’s system takes into account that vehicles have different capacities in his optimization approach (see page 212 bottom:
                     
    PNG
    media_image3.png
    165
    583
    media_image3.png
    Greyscale

of dividing a delivery block having at least two separate delivery destinations into a plurality of child blocks wherein each of the child blocks can have only one delivery destination;
Given that Irnich teaches different vehicles having different capacities in his optimization approach, the reassignment of Walton implies that a vehicle with greater capacity which has declined the offer would be then assigned to a lesser capacity vehicle requiring the split of the load into two parts.
- 21 -using the second set of rules to create a plurality of child blocks from the delivery block that corresponds to the previously accepted delivery opportunity, wherein each of the plurality of child blocks has only a single delivery destination; 
Page 315 column 1:

    PNG
    media_image1.png
    224
    588
    media_image1.png
    Greyscale

Page 316 column 1:

    PNG
    media_image2.png
    196
    590
    media_image2.png
    Greyscale

Here the deliveries are split into child blocks where each child block (i.e. individual deliveries) as a single destination. Page 322, “were only allowed to have at most two pickup locations and at most two delivery locations”. 
assigning delivery opportunities that correspond to each of the plurality of child blocks to available delivery resources on a child block-by-child block basis; 
As discussed above, while some deliveries can be grouped into the same vehicle, they are scheduled on a block by block basis.
Irnich teaches a system which provides optimization of a delivery network and is thus analogous art.
One benefit of Irnich’s approach is that it takes into account the capacity limitations of vehicles.   The fact that vehicles in Irnich have heterogenous capacity means that some vehicles have greater capacity than others (this reflects the real world aspects of a delivery supply chain where different vehicles are used such as tractor trailers or straight trucks, e.g. Class A or Class B trucks are known to be used.  This also reflects the reality of the crowdsourcing delivery in Walton where essentially private vehicles of different sizes and capacities are used to crowdsource the delivery of goods).   This would provide the benefit of being able to account for this in the system of Walton, thus better reflecting the reality of real-world distribution networks.  Also, given a heterogenous fleet, this means that a driver declining a large load may require this load to be disaggregated into smaller loads in order to match the capacity of smaller trucks, as taught by Irnich.
Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Walton, where drivers can decline offered loads where these loads are reoptimized to have included the teachings of Irnich, which takes into account vehicle capacity in assigning loads (this implicitly means that some loads have to be distributed across different, smaller vehicles)  because it would have provided the benefit of accounting for vehicle capacity in optimizing a distribution network.
In view of the combined teachings of Walton, Dicker and Irnich, Walton further teaches:
receiving individual responses from various ones of the available delivery resources that comprise either of an acceptance or a declination of a corresponding one of the future delivery opportunities that correspond to one of the plurality of child blocks.
  As noted above Walton teaches that optimized orders can be accepted/declined by drivers. (Walton [0041], “the determine delivery plans may be sent to the mobile computing devise of the respective delivery vehicles. The delivery vehicle operator may elect to accept the reward (causing a response to be sent to the server, which registers the order as claimed) or decline, in which case the order may be resubmitted for the next optimization).
It would have been further obvious to have modified the combined teachings of Walton, Dicker and Irnich to have included where the reoptimized loads were again offered to drivers for acceptance/decline because it would have provided the benefit discussed in Walton regarding outsourcing delivery services using a crowdsourced approach (For example, if an order was too large for outsourced drivers to accept, i.e. because the pay was insufficient or the driver’s car was too small, breaking it down into smaller loads which might be more acceptable to some drivers would increase the chances that individual drivers would accept the smaller loads, thus ultimately leading to a more effective crowdsourced delivery system.
Regarding Claim 2: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 
Walton further teach wherein the delivery forecast information comprises a forecast of how many of the items will need to be delivered from the first facility during the predetermined window of time. (Walton [0017], “tasks rankings, scoring, or selections may be based on predictions of supple, demand, or other factors”. Walton [0025], “optimize according to availability, time, distance, predictions of demand and supply, and delivery window of time, within each zone among a collection of pending orders”. Also, see [0048-0052]) 
Regarding Claim 3: 
Walton in view of Dicker in view of Irnich disclose the method of claim 2 
Walton further teach wherein the delivery forecast information comprises a forecast of how many of the items will need to be delivered from the first facility during the predetermined window of time on a per diem basis.  (Walton [0025], “optimize according to availability, time, distance, predictions of demand and supply, and delivery window of time, within each zone among a collection of pending orders”. Also, see [0048-0052]) 
Regarding Claim 4: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 
Walton further teach wherein the characterizing information for the delivery resources comprises at least one of: an average number of items that can be simultaneously carried by a representative delivery resource; a maximum volume of contents that can be simultaneously carried by the representative delivery resource; a maximum weight of contents that can be simultaneously carried by the representative delivery resource.  (Walton, determine that a given delivery scenarios is infeasible …. Filter out those candidate delivery scenarios that do with size, weight, refrigeration, security, or other constraints that limit the delivery scenario to a subset of the available vehicles for delivery”. Walton [0072], “determine that the candidate delivery scenarios include a delivery vehicle capable of transporting the multiple items”.)
Regarding Claim 5: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 
Walton further teach wherein the delivery parameters corresponding to the given facility comprise at least one of:  Attorney Docket No. 8842-143517-USO2_5080US02 - 22 -a first parameter representing an average length of time to complete a delivery of an item from the first facility; a second parameter representing a maximum number of deliveries per delivery block. (Walton [0025], “location of resources (e.g., sources of inventory and delivery vehicles), availability, size requirements, and cost of delivery. Optimize according to availability, time, and distance, predictions of demand and supply, and delivery window of time, within each geographic zone among a collection of pending orders”. Walton [0043] and [0073])
Regarding Claim 6: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 
Walton further teach further comprising: accessing a third set of rules that vets delivery resources to identify available delivery resources as a function, at least in part, of already-existing delivery assignments; generating the list of available delivery resources by evaluating already-existing delivery assignments against the third set of rules.  (Walton [0044-0045], “available vehicle inventory for delivery is relatively large, with another weighting, and that an inventory-location factor at another weighting contributes with an intermediate effect … do not accord with size, weight, refrigeration, security, or other constraints that limit the delivery scenario to a subset of the available vehicle for delivery”.)
Regarding Claim 7: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 further comprising: 
Walton further teach accessing a fourth set of rules that generates a list of preferred delivery resources as a function, at least in part, of available delivery resources, generated delivery blocks, and already-existing delivery assignments; and (Walton [0044-0045], “available vehicle inventory for delivery is relatively large, with another weighting, and that an inventory-location factor at another weighting contributes with an intermediate effect … do not accord with size, weight, refrigeration, security, or other constraints that limit the delivery scenario to a subset of the available vehicle for delivery”.)
wherein accessing the list of available delivery resources and transmitting future delivery opportunities to the available delivery resources on a delivery block-by-delivery block basis comprises, at least in part, generating a list of preferred delivery resources by evaluating available delivery resources, generated delivery blocks, and already-existing delivery assignments against the fourth set of rules and transmitting the future delivery opportunities to delivery resources from the list of preferred delivery resources.  (Walton [0040-0041], “a given pickup location that is further from the destination may be desirable, because an earlier drop off destination places a vehicle with a relatively short set of tasks near that particular source of inventory …. The determine delivery plans may be sent to the mobile computing devices of the respective delivery vehicles”.) 
Regarding Claim 8: 
Walton in view of Dicker in view of Irnich disclose the method of claim 7 
Walton further teach wherein the fourth set of rules provide for allowing an available delivery resource to be considered a preferred delivery resource for a given delivery block so long as the available delivery resource has unscheduled available time that overlaps at least in part with the given delivery block.  (Walton [0053], “an on-demand driver may not be currently accepting new tasks, but the system may alert the driver to a change in (or predicted change in) demand that regards the driver more heavily. The system may alert the driver to “be available” due to predicted or ongoing demand, e.g., based on their profitability settings.”)
Regarding Claims 11-12: Cancelled  


Regarding Claim 13: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 
Irnich further teach further comprising: receiving a message from one of the delivery resources comprising a cancelation of a previously accepted delivery opportunity (Dicker [0055], “canceling an accepted scheduled transport 142, given the nature of transport scheduling and the inherent importance of fulfilling expected scheduled transports 142, driver cancelation after acceptance may be heavily discouraged …. The network system 100 can provide a discounted future ride, notify and charge the driver for canceling the accepted ride”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the feature of cancelling a previously accepted delivery opportunity, as taught by Dicker, in order to allow the cancellation of a previously accepted delivery opportunity (Dicker [0055]). But, specifically fails to disclose that the delivery opportunity is partially, but not wholly, completed.  
	As discussed above, Walton, Dicker and Irnich teaches a crowdsourced delivery system where a driver can reject a load which is then separated out into different loads.  Official Notice is taken that it is old and well known in the art for delivery vehicles to break down en route.  In cases like this, it is further well known for a backup truck/vehicle to complete the delivery.   
Accordingly it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Walton, Dicker and Irnich to have inquired another driver to complete a delivery that was started, because it would provide the predictable benefit of ensuring a stalled delivery due to an unforeseen breakdown was completed, thus minimizing the adverse effect on customer satisfaction.
Regarding Claim 14: 
Walton in view of Dicker in view of Irnich disclose the method of claim 13 
Irnich further teach wherein the partially but not wholly completed canceled delivery opportunity includes at least two separate uncompleted delivery destinations.  
	As discussed above, Irnich teaches having two different deliveries on the same vehicle.  It would have been obvious to have further modified the combined teachings of Walton, Dicker and Irnich to have included where the partially completed delivery had multiple shipments on the same vehicle, as taught by Irnich, because it would have provided the benefit taught by Irnich of the efficiencies provided by consolidating shipments.
Regarding Claim 15: 
Walton in view of Dicker in view of Irnich disclose the method of claim 14 
Irnich further teach further comprising: 
accessing a fifth set of rules that govern reassignment of a canceled, Walton [0041], “decline, in which case the order may be resubmitted for the next optimization. Walton [0071], “adding the order to another queue to be re-assigned”) but, specifically fails to disclose only partially completed, previously accepted delivery opportunity as a function, at least in part, of dividing a canceled, only partially completed delivery block having at least two separate uncompleted delivery destinations into a plurality of child blocks wherein at least one of the child blocks can have only one delivery destination; using the fifth set of rules to create a plurality of child blocks from the canceled, only partially completed, delivery block, wherein at least one of the plurality of child blocks has only a single delivery destination.
	This claim repeats limitations to the uncompleted delivery as discussed above regarding Irnich where deliveries can be disaggregated into separate deliveries (i.e. multiple shipments on the same vehicle).  It would have been further obvious to one of ordinary skill in the art to have applied the teachings of Irnich regarding having multiple shipments on a vehicle to have separated those shipments for individual delivery because it would have provided the benefit of flexibly addressing the contingency of providing for shipment of a vehicle that had broken down with multiple shipments being carried.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al US 2019/0043006 (hereinafter Walton) in view of Dicker et al. US 2017/0352125 (hereinafter Dicker) in view of A multi-depot pickup and delivery problem with a single hub and heterogeneous vehicles S Irnich - European Journal of Operational Research, 2000 – Elsevier (hereinafter Irnich). Further, in view of Montgomery et al. US 2011/0015935 (hereinafter Montgomery). 
Regarding Claim 9: 
Walton in view of Dicker in view of Irnich disclose the method of claim 1 wherein generating the plurality of delivery blocks comprises providing, for each of the delivery blocks, a corresponding unique block identifier.  (Montgomery Fig. 6 & 14 [0107], “a transaction database 491 for storing records concerning every mail piece validated or rejected by the postage validation computer system 312, including the unique identifiers contained in the postage indicium, e.g., the tracking identifier and postage vendor ID/user count/piece count”. Also, see [0131])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the unique identifier feature, as taught by Montgomery, to allow the system to have a unique clock identifier for each of the delivery blocks (e.g., tracking identifier and postage vendor ID/user count/piece count”) (Montgomery [0107]). 
Regarding Claim 10: 
Walton in view of Dicker in view of Irnich disclose The method of claim 1 further comprising maintaining, for each of the generated delivery blocks, a status indicator, wherein the status indicator indicates, at least in some cases, a usage status.  (Montgomery [0184-0185], “tracking computer system 310, with the exception that it includes tracking information maintenance modules 1170 that, in addition to generating and maintaining unique tracking identifiers, keep track of the delivery status of the mail pieces carrying these tracking identifiers. The local memory 468 further includes a tracking information database 1172, which stores unique tracking identifiers and postage information, including the delivery status associated with the tracking identifiers”. Also, see [0188])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the unique identifier feature and status indicator, as taught by Montgomery, to allow the system to have a unique clock identifier for each of the delivery blocks and including the delivery status associated with the tracking identifier (Montgomery [0184-0185]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellison et al. US 2016/0071056: Programmatically executing time compressed delivery. 
Falcone et al. US 2014/0330739: Optimizing customer delivery services. 
Burgh US 2009/0048890: Delivery management system for quick service restaurants. 
Spector et al. US 2018/0315319: Systems and methods for automated real-time and advisory routing within a fleet of geographically distributed drivers. 
Luntnick et al. US 2015/0142594: Examples of delivery and/or referral services. 
Dicker et al. US 2017/0352125: Hierarchical selection process. 
Patel-Zellinger et al. US 2016/0328781: Delayed order delivery fulfillment. 
Liu et al. US 11,010,697: on-demand resource scheduling. 
Oz et al. US 2016/0098876: End to end for service delivery to and from a vehicle using a dongle. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        se